Title: To Benjamin Franklin from Caffiéri, 12 August 1782
From: Caffiéri, Jean-Jacques
To: Franklin, Benjamin


Monsieur
De Paris ce 12 Aoust 1782
Jay lhonneur de vous faire remettre plusieurs Epreuve de Tombeau que vous mave demender, je profite de cette occasions pour vous offrier La Statue de Pierre Corneille qui est une fidelé copie de celle que jay executer en marbre pour Le Roy de qui a merité les applaudissement du Public, jose vous Supliér de vouloire bien L’accepter Comme un hommage que je Rens a votre Rare Merite qui vous ont acquis Ladmirations de tout Les Nations.
Je Sui avec un tres profon Respec Monsieur Votre tres humble et tres obeïssant Serviteur
Caffieri
 
Notation: Caffiery 12. Aout 1782.
